DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 6-8, 17, and 19 are objected to because of the following informalities:
Claim 1, line 1, after “garment” insert --for a deceased individual--;
Claim 1, line 4, change second recitation of “a” to --the--;
Claim 4, line 1, change “closure device” to --tape--;
Claim 6, line 3, after “material” insert --for the heat-shrinkable material--;
Claim 7, line 3, after “sheeting” insert --for the heat-shrinkable material--;
Claim 8, line 3, after “sheeting” insert --for the heat-shrinkable material--;
Claim 17, line 2, after “material” insert --for the heat-shrinkable material--; and
Claim 19, line 3, after “sheeting” insert --for the heat-shrinkable material--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, it is noted the heat source is being claimed. Novak (US#2010/0138972) discloses in Fig. 4 a body containment garment 10’ for a deceased individual 24 comprising: a body portion; neck opening 42; first arm portion; second arm portion; first leg portion 29,40; second leg portion 29,40; and central slit 48.  The Novak garment is made of PVC as opposed to a heat-shrinkable material wherein the body, arm, and leg portions shrink to tightly fit around the body of the deceased individual upon application of heat from a heat source. It would not have been obvious to one of ordinary skill in the art to modify Novak to cure these deficiencies as Novak teaches away from any such modification as its garment is intended to collect and drain fluid via an access port.
Conclusion
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677